                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                       CRIMINAL ACTION

    VERSUS                                                         NO. 16-167

    JOHNNY WILLIAMS                                                SECTION: “E”



                                          ORDER
        Before the Court is Defendant Johnny Williams’ Motion to Reduce his Sentence. 1

For the following reasons, Defendant’s motion is DENIED.

                                     BACKGROUND

        On September 13, 2016, Johnny Williams was charged in a one-count bill of

information,2 which stated in substance that beginning on or about October 31, 2013, in the

Eastern District of Louisiana, Johnny Williams did knowingly and intentionally distribute a

quantity of methamphetamine, a Schedule II drug controlled substance, in violation of Title

21, United States Code, Sections 841(a)(1) and 841 (b)(1)(C). 3

        On September 21, 2016, Williams pleaded guilty to Count One of the bill of

information. 4 As part of his plea, Williams and his counsel signed a factual basis detailing

the conduct he committed and signed a plea agreement. 5 In the plea agreement, Williams

pleaded guilty to Count One and waived his appellate rights in exchange for the

Government’s agreement it would “not charge [Williams] with any other violations of the

Federal Controlled Substances Act that he may have committed in the Eastern District of




1 R. Doc. 61.
2 R. Doc. 15.
3 Id.
4 R. Doc. 19.
5 R. Docs. 20, 21.


                                              1
Louisiana prior to January 8, 2016.” 6 Williams also agreed to “waive[] and give[] up any

right to challenge the manner in which defendant’s sentence was determined and to

challenge any United States Sentencing Guideline determinations and their application

by any judge to defendant’s sentence and judgment.” 7 On March 21, 2018, Williams was

sentenced to sixty-nine months in prison followed by a five year term of supervised

release. 8 The sentence was a downward departure from the Guidelines range of 92 to 115

months. The Court ordered Williams receive credit for the seven months and twenty-five

days he served on related state charges. 9

                                                ANALYSIS

        In this motion, Defendant moves the Court to reduce his sentence on the grounds that

he has not received credit for the time he served in state prison on related state charges. 10 For

several reasons, the Court finds such relief is unavailable.

        The Fifth Circuit has explained a district court has limited authority to modify or

correct a sentence:

      18 U.S.C. § 3582(b) authorizes the district court to modify a previously
      imposed sentence in a limited number of circumstances, such as: (1) when the
      court receives a motion from the Director of the Bureau of Prisons indicating
      there are extraordinary and compelling reasons warranting a reduction and
      that reduction is consistent with applicable policy statements issued by the
      Sentencing Commission; (2) pursuant to Rule 35(c) of the Federal Rules of
      Criminal Procedure the district court, acting within 7 days after the imposition
      of sentence, corrects an arithmetical, technical, or other clear error identified
      in a previously imposed sentence; and (3) when a defendant who has been
      sentenced to a term of imprisonment based upon a sentencing range that has
      subsequently been lowered by the Sentencing Commission. 11



6 R. Doc. 20, at 1.
7 Id. at 3.
8 R. Docs. 60.
9 Id.
10 R. Doc. 61.
11 United States v. Bridges, 116 F.3d 1110, 1112 (5th Cir. 1997).


                                                       2
None of these limited circumstances applies in this case. The Director of the Bureau of

Prisons has not moved to modify the Defendant’s term of imprisonment. As a result, the

Defendant is unable to seek relief pursuant to 18 U.S.C. § 3582(c)(1). Nor has the

Defendant alleged an “arithmetical, technical, or other clear error” by the district court

sufficient to seek relief under Rule 35. 12 Finally, Defendant was given a sixty-nine-month

sentence pursuant to his plea agreement, rather than a sentence based on the 92 to 115

month range posited by the Sentencing Guidelines. Accordingly, § 3582(c)(3) does not

apply.

           The Court reiterates her opinion that Williams should receive credit from the

Bureau of Prisons for the seven months and twenty-five days he served in state prison on

related state charges. Nevertheless, the Court is unable to reduce Williams’ sentence

based on the allegations set forth in his current motion.

                                      CONCLUSION

           IT IS ORDERED that Defendant Johnny Williams’ Motion to Reduce his

Sentence is DENIED. 13

           New Orleans, Louisiana, this 31st day of October, 2019.

                                     ______________________ _________
                                              SUSIE MORGAN
                                       UNITED STATES DISTRICT JUDGE




12   FED. R. CRIM. P. 35.
13   R. Doc. 61.

                                             3
